Case 8:20-cv-02653-VMC-CPT Document 6 Filed 12/11/20 Page 1 of 1 PagelD 29

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number; €:20-Cy.2683-7-99-0PT
Plain:

Cyndy Domeolin,

Wo.

Defendant:
imperium Healthcare, Inc.,

Foo:

GC. Ryan Morgan
Morgan & Morgan, Poa
20 N. Orange Awe.

4th Flaor

Orlanda, FL 82804

Received by ATTORNEYS LEGAL SERVICES, INC. on the 3nd day of December, 2020 at 14:43 am to be Served on
IMPERIUM HEALTHCARE, INC. Cio OLUBODE |. OLATUNJI, REGISTERED AGENT, 6641 US Highway 19, Suite 207,
Mow Port Richey, FL 34652

1, MARIA VOLLMAR, baing duly swom, depose and say that on the Tth day of December, 2020 at 14:20 am, I:

Served the within named comporstion by ddiveri ng a true copy of the SUM MONS, COLLECTIVE
ACTION COMPLAINT AND DEMAND FOR JURY TRIAL, AND NOTICE OF FINING
NOTICE CONSENT OT JOIN WITH EXHIBIT " AWith the date and hour of sarvi ce endoraad
thereon by meto SAMANTHA M CANALL Yw ho stated they arean ~=EMPLOYEE OF THE
REGISTERED AGENT for the within named corporation in compliance with Florida State Statutes

48.08 (3a). Service of proces was made at 6611 US Highway 19, Suite 207, New Port Richey, FL
34652.

| certify that | am over the 96 Of 18, have no interes! in ihe shove action, and am an Appointed Prooess Server in good
Slanding, in the county in which the DTOCESS was served,

 

Sub and Swom to before me MARIA] VOLLMAR
on Gdn by pe afl Lape Personally known PPSo0

 

to me,
' “yr c f Loon ATTORNEY'S LEGAL SERVICES, INC.
meni An VV" Sie 817 E, Washington Street
AO ORY PUBLIC Suite #2
Onlande, FL A284
(407) 839-4684

it “tie J0o1 WCMEOH
ae jah Rotary Public = Stabe of Florida
4

: hae Commission # GG 259667 Our Job Serial Number: ALS-2020008101
“Fpeae” Ay Comm, Expires Sep 1, 2022 Ref: 10096958
~ ““Bended throagh Hatlonal Natary Aasn,

 

Cogptigel © 1805-27) Cigiaiaes Serices, no: Maccmme Sarverh Todos VEL On

C011 00 A
